While it was entirely proper for Judge Johnson to consider the several points raised by the defendants in their demurrer to the complaint, I do not think that, upon a rule to show cause why the temporary injunction should be dissolved and an injunction pendente lite be issued, it was within his jurisdiction at chambers in another county, to sustain the demurrer, the effect of which was to dismiss the complaint. This cannot be done at chambers (Dallas v. Inman, 107 S.C. 402;93 S.E., 8. Kinder v. Atlantic Coast LumberCorp., 107 S.C. 404; 93 S.E., 7) except under Section 35, Code of Civ. Proc., 1922, upon 10 days' notice, and within the judicial Circuit.
I think, moreover, that the complaint stated grounds for equitable relief, based upon sufficiently close legal grounds as to justify an injunction Pendente lite, until a decision in the course upon the merits of the demurrer and of the case may be had.